Fourth Court of Appeals
                                      San Antonio, Texas
                                                July 1, 2013

                                         No. 04-13-00389-CR

                                       IN RE Hector E. PINTO

                                  Original Mandamus Proceedings 1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On June 19, 2013, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on July 1, 2013.


                                                                 _____________________________
                                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2013.



                                                                 _____________________________
                                                                 Keith E. Hottle
                                                                 Clerk of Court




           1
          This proceeding arises out of Cause No. 2005CR1598, styled The State of Texas v. Hector E. Pinto,
pending in the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.